—In an action, inter alia, to recover damages for the intentional infliction of emotional distress, the plaintiff appeals, as limited by his brief, from so *608much of an order of the Supreme Court, Nassau County (Burke, J.), dated November 17, 1995, as granted that branch of the defendant’s motion pursuant to CPLR 3211 (a) (7) which was to dismiss the cause of action sounding in the intentional infliction of emotional distress.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly concluded that the plaintiff’s complaint failed to state a cause of action to recover damages for the intentional infliction of emotional distress. The defendant’s words and actions were not "so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized community” (Murphy v American Home Prods. Corp., 58 NY2d 293, 303, quoting Restatement [Second] of Torts § 46, comment d), which is the threshold that must be met to succeed on such a claim (see, Howell v New York Post Co., 81 NY2d 115, 122; Fischer v Maloney, 43 NY2d 553, 557). Rosenblatt, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.